internal_revenue_service department of the dollar_figure index number washington dc mar person to contact telephone number refer reply to cc dom corp 2-plr-119628-98 date acquiring target state x d- e dear this letter responds to your representative’s date request for rulings under sec_368 of the internal_revenue_code on behalf of the above-captioned taxpayers additional information with respect to the proposed transaction was submitted in letters dated date and date the information submitted for consideration is summarized below acquiring is organized under the laws of state x and registered under the investment_company act of the act’ as a diversified open-end management investment_company acquiring has elected to be taxed as a regulated_investment_company ric under of the internal_revenue_code the ys plr-119628-98 code acquiring’s investment objective is to provide shareholders with long-term capital appreciation through worldwide investment in equity securities of issuers that in the opinion of the investment adviser derive a substantial portion of their income from products and services in technology related industries acquiring pursues it's investment objective by investing primarily in a global portfolio of securities that are and are expected to remain leaders in their product or service niches as measured by market share and superiority in technology target is organized under the laws of state x and registered under the act as a diversified open-end management investment_company target has elected to be taxed as a ric under of the code target’s investment objective is to provide shareholders with long-term capital appreciation through worldwide investment in equity securities of issuers that in the opinion of the investment adviser derive a substantial portion of their income from products and services in technology target pursues its investment objective by investing in a global portfolio of securities of companies in various stages of development with assets invested primarily in the united_states japan and western europe acquiring and target each offer four classes of stock with identical rights and fees class a shares have a maximum initial sales charge of a and are offered to a limited group of investors class b shares incur no initial sales charge when purchased but are subject_to ongoing account maintenance fees and rule 12b-1 distribution fees between b and c respectively and a contingent deferred sales charge cdsc ranging between d and e if redeemed within four years from purchase n general class b shares of stock will automatically convert into class d incur no initial sales charge when shares of stock eight years from purchase class c purchased but are subject_to account maintenance and rule 12b-1 distribution fees of between b and c respectively and are subject_to a cdsc of e if redeemed within one year of purchase class d shares incur a maximum initial sales charge of a and are subject_to an ongoing maintenance fee of b acquiring and target have entered into an agreement and plan_of_reorganization for what are represented to be valid business reasons pursuant to the agreement the transaction consists of the following steps target will transfer all of its assets and liabilities to acquiring in exchange for an equal value of newly issued acquired class a b c and d common voting_stock target will distribute to its shareholders ail of the acquiring stock it received in the transaction each target shareholder will receive shares of acquiring on a pro_rata basis with the same class designation and the same account maintenance and distribution fees and sales charges including cdscs if any as the target shares held by such shareholder immediately prior to the proposed transaction oo yb k s g x dollar_figure g a plr-119628-98 i target will liquidate and dissolve in accordance with the laws of state x and terminate its registration under the act after the transaction acquiring may sell up to of the assets received from target to unrelated parties and will reinvest the proceeds consistent with its investment objectives and policies the following representations have been made in connection with the proposed transaction a the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the reorganization for purposes of this representation amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for redemptions in the ordinary course of target's business as an open-end investment_company as required by sec_22 of the act pursuant to a demand of a shareholder and regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction there will be no payments to dissenters as shareholders may redeem their shares at any time acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business target will distribute to its shareholders the stock of acquiring it receives pursuant to the plan_of_reorganization the liabilities of target assumed by acquiring and any liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business f following the transaction acquiring will continue the historic_business of target or use a significant portion of technology’s historic_business_assets in the continuing business acquiring target and the shareholders of target will pay their respective expenses if any incurred in connection with the reorganization x47 plr-119628-98 h i there is no intercorporate indebtedness existing between target and acquiring that was issued acquired or will be settled at a discount acquiring and target each meets the requirements of a regulated_investment_company as defined in sec_368 of the code the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 a acquiring and target have elected to be taxed as ric’s under sec_851 and for all their taxable periods including the last short taxable_period ending on the date of the transaction for target have qualified for the special tax treatment afforded ric’s under the code and after the transaction acquiring intends to continue to so qualify there is no plan or intention by acquiring or any person related as defined in sec_1_368-1 of the income_tax regulations to acquiring to acquire or redeem any of the stock of acquiring issued in the transaction either directly or through any transaction agreement or arrangement with any other person other than redemptions in the ordinary course of acquiring’s business as an open-end investment_company as required by sec_22 of the act during the five-year period ending on the date of the proposed transaction neither target nor any person related to target as defined in sec_1_368-1 of the income_tax regulations without regard to sec_1_368-1 will have directly or through any transaction agreement or arrangement with any other person i acquired stock of target with consideration other than shares of acquiring or target except for stock redeemed in the ordinary course of target's business as an open-end investment_company as required by sec_22 of the act or ii made distributions with respect to target stock except for a distributions described in sec_852 and sec_4982 of the code and b additional distributions to the extent such distributions do not exceed percent of the value without giving effect to such distributions of the proprietary interest in target on the effective date of the proposed transaction prior to or in the transaction neither acquiring nor any person related to acquiring as defined in e will have acquired directly or through any ye plr-119628-98 transaction agreement or arrangement with any other person stock of target with consideration other than shares of acquiring based solely upon the information and representations set forth above we hold as follows the acquisition by acquiring of substantially_all of the assets of target in exchange for voting shares of acquiring stock and acquiring’s assumption of target's liabilities followed by the distribution by target to its shareholders of acquiring shares and any remaining assets in complete_liquidation will qualify as a reorganization within the meaning of sec_368 of the code acquiring and target will each be deemed a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target upon the transfer of substantially_all of its assets to acquiring solely in exchange for acquiring voting common_stock and acquiring’s assumption of target's liabilities or upon the distribution of such acquiring stock to target shareholders sec_361 and c a acquiring will not recognize any gain_or_loss on the receipt of the assets of target in exchange for voting shares of acquiring sec_1032 the basis of target's assets in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the reorganization sec_362 acquiring’s holding_period for the target assets acquired will include the period during which such assets were held by target sec_1223 the shareholders of target will not recognize any gain_or_loss on the receipt of voting shares of acquiring including fractional shares to which they may be entitled solely in exchange for their shares in target sec_354 the basis of the acquiring shares received by target shareholders including fractional shares to which they may be entitled will be the same in the aggregate as the basis of the target shares surrendered in exchange sec_358 the holding_period of the acquiring shares received by target shareholders in exchange for their target shares including fractional shares to which they may be entitled will include the period during which the exchanged target shares were held provided that the target shares are held as a capital_asset in the hands of the target shareholders on the date of the exchange sec_1223 plr-119628-98 pursuant to sec_381 of the code and sec_1_381_a_-1 of the income_tax regulations the tax_year of target will end on the effective date of the reorganization and acquiring will succeed to and take into account the items of target described in sec_381 of the code subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder no opinion is expressed about the federal_income_tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically no opinion was requested and none is expressed about whether acquiring or target qualifies as a ric that is taxable under subchapter_m part i of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by richard osborne senior technician reviewer branch a2dollar_figureo
